                       IN THE UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF MISSOURI
                                    SOUTHERN DIVISION

PETER MONROE,                                                       )
                                                                    )
                     Plaintiff,                                     )
                                                                    )
           v.                                                       )        Case No. 18-cv-03238-SRB
                                                                    )
FREIGHT ALL KINDS INC., et al.,                                     )
                                                                    )
                     Defendants.                                    )

                                                         ORDER

           Before the Court is Defendant FAK Logistics, Inc.’s (“FAK”) Motion for Partial

Summary Judgment. (Doc. #161.) For the reasons set forth below, the motion is GRANTED IN

PART and DENIED IN PART.

           I. FACTUAL BACKGROUND

           For the purpose of resolving the pending motion, the following facts are uncontroverted

or deemed uncontroverted by the Court.1 Additional facts relevant to the parties’ arguments are

set forth in Section III. Defendant Herkon Productions, LLC (“Herkon”) produces a traveling

show known as Rudolph the Red Nosed Reindeer: The Musical (the “Musical”). Herkon

requires trucking services in order to move stage equipment and sets from city to city.

           Defendant American Productions d/b/a Janco Limited (“Janco”) is a professional trucking

company and interstate motor carrier that specializes in transporting equipment and sets for

theatrical and musical tours. Janco provided—and Herkon accepted—a quote for picking up,

transporting, and delivering stage equipment and sets for the Musical’s 2017 tour. In order to




1
    The relevant facts are taken from the parties’ briefs and exhibits, and are simplified to the extent possible.



            Case 6:18-cv-03238-SRB Document 193 Filed 11/10/20 Page 1 of 11
transport all of the equipment, Janco needed two separate drivers to operate two separate tractor-

trailers.

        For the first tractor-trailer, Janco supplied its own driver, tractor, and trailer. For the

second tractor-trailer, Janco supplied the trailer but needed to find a driver and tractor. Janco and

FAK entered into a broker agreement in which FAK agreed to supply the second tractor and

driver. (Doc. #172-8.) FAK obtained the second tractor, and the second driver, Defendant

Michael Johnson (“Johnson”), by contracting with Defendant Trans Pacific Transportation, Inc.

(“Trans Pacific”).2 Although Trans Pacific directly paid Johnson, his compensation was based

on a percentage of what FAK paid to Trans Pacific.

        The first tractor-trailer for the tour was operated by Janco employee Lee Radford

(“Radford”). Radford was the designated “lead driver.” Johnson operated the second tractor-

trailer. During the times relevant to this lawsuit, Johnson testified that he did not use GPS to get

to his destinations. Instead, he “just followed” Radford. (Doc. #173-6, p. 17.) On December 2,

2017, Radford and Johnson made their way through Springfield, Missouri, to deliver equipment

for the Musical.

        Meanwhile, Plaintiff Peter Monroe (“Monroe”) was on a bicycle at an intersection. As

Johnson made a right-hand turn from Walnut Street onto Hammons Parkway, his back wheels

struck Monroe and drug him several yards. Monroe allegedly suffered severe injuries as a result

of the accident.

            On August 3, 2018, Monroe filed this suit against Defendants. Monroe’s Third

Amended Complaint asserts the following claims against FAK: negligence (Count II), negligent



2
 On or about August 7, 2017, Johnson submitted a “Driver’s Owner Operator Application” to FAK. (Doc. #173-2,
p. 1.) Johnson’s application stated that he was applying for the position of “Contract Operator for Trans Pacific
Transp., Inc.” (Doc. #173-2, p. 1.) All page numbers refer to the pagination automatically generated by CM/ECF.

                                                        2

            Case 6:18-cv-03238-SRB Document 193 Filed 11/10/20 Page 2 of 11
hiring/retention (Count III), negligent training (Count IV), negligent supervision (Count V),

negligent entrustment (Count VI), and negligence per se (Count VII).3 Among other relief, each

count requests an award of punitive damages.

        FAK now moves for partial summary judgment under Federal Rule of Civil Procedure

56. FAK admits that it is vicariously liable for Johnson’s acts and omissions if he was negligent.

Based on that admission, FAK argues that Monroe is precluded from proceeding against FAK on

any other claim. FAK alternatively argues that Monroe’s negligence claims depend upon

violations of the Federal Motor Carrier Safety Regulations (“FMCSR”) but that Monroe lacks

evidence of any such violations. Monroe opposes the motion, and the parties’ arguments are

addressed below.

        II. LEGAL STANDARD

        Under Rule 56, summary judgment is warranted “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). The moving party has the burden of identifying “the basis for its

motion, and must identify those portions of the record which it believes demonstrate the absence

of a genuine issue of material fact.” Torgerson v. City of Rochester, 643 F.3d 1031, 1042 (8th

Cir. 2011) (en banc) (quotations and alterations omitted). Once the moving party makes this

showing, “the nonmovant must respond by submitting evidentiary materials that set out specific

facts showing that there is a genuine issue for trial.” Id. (quotations omitted). If there is a



3
  The Court finds that Monroe’s substantive claims arise under Missouri law. Indeed, the parties cite and primarily
rely upon Missouri law. However, the parties’ briefs fail to set forth—and only summarily address some of—the
elements of a claim for negligent hiring/retention, negligent training, negligent supervision, and negligent
entrustment. See Gibson v. Brewer, 952 S.W.2d 239, 246 (Mo. banc 1997) (setting forth the elements of negligent
hiring/retention); Bader Farms, Inc. v. Monsanto Co., 431 F. Supp. 3d 1084, 1099 (E.D. Mo. 2019) (negligent
training); Reed v. Kelly, 37 S.W.3d 274, 278 (Mo. App. E.D. 2000) (negligent supervision); Hays v. Royer, 384
S.W.3d 330, 333 (Mo. App. W.D. 2012) (negligent entrustment).


                                                         3

         Case 6:18-cv-03238-SRB Document 193 Filed 11/10/20 Page 3 of 11
genuine dispute as to the facts, those facts must “be viewed in the light most favorable to the

nonmoving party.” Id. “Credibility determinations, the weighing of the evidence, and the

drawing of legitimate inferences from the facts are jury functions, not those of a judge.” Id.

(quotations omitted).

       III. DISCUSSION

       A. FAK’s Admission of Vicarious Liability Does Not Foreclose Monroe’s Additional
       Claims Against FAK.

       FAK’s first argument is that because it has admitted vicarious liability, summary

judgment is warranted on Counts II-VI. FAK relies upon McHaffie v. Bunch, 891 S.W.2d 822

(Mo. banc 1995), which held that “once an employer has admitted respondeat superior liability

for a driver’s negligence, it is improper to allow a plaintiff to proceed against an employer on

any other theory of imputed liability.” Id. at 826. McHaffie explained that “[i]f all of the

theories for attaching liability to one person for the negligence of another were recognized and

all pleaded in one case where the imputation of negligence is admitted, the evidence laboriously

submitted to establish other theories serves no real purpose.” Id.

       However, in dicta, McHaffie recognized that “it may be possible that an employer or

entrustor may be held liable on a theory of negligence that does not derive from and is not

dependent on the negligence of an entrustee or employee. In addition, it is also possible that an

employer or an entrustor may be liable for punitive damages which would not be assessed

against the employee/entrustee.” Id.

       Missouri courts have subsequently held that there is a punitive damages exception to

McHaffie’s general rule. Bell v. Redjal, 569 S.W.3d 70, 81-82 (Mo. App. E.D. 2019); Wilson v.




                                                 4

        Case 6:18-cv-03238-SRB Document 193 Filed 11/10/20 Page 4 of 11
Image Flooring, LLC, 400 S.W.3d 386, 393 (Mo. App. W.D. 2013).4 In Wilson, the court

explained that:

            The rationale for the Court’s holding in McHaffie was that, where vicarious
            liability was admitted and none of the direct liability theories could prevail in
            the absence of proof of the employee’s negligence, the employer’s liability
            was necessarily fixed by the negligence of the employee. Thus, any
            additional evidence supporting direct liability claims could serve only to
            waste time and possibly prejudice the defendants. The same cannot be said,
            however, when a claim for punitive damages based upon the direct liability
            theories is raised. If an employer’s hiring, training, supervision, or
            entrustment practices can be characterized as demonstrating complete
            indifference or a conscious disregard for the safety of others, then the plaintiff
            would be required to present additional evidence, above and beyond
            demonstrating the employee’s negligence, to support a claim for punitive
            damages. Unlike in the McHaffie scenario, this evidence would have a
            relevant, non-prejudicial purpose. And because the primary concern in
            McHaffie was the introduction of extraneous, potentially prejudicial
            evidence, we believe that the rule announced in McHaffie does not apply
            where punitive damages are claimed against the employer, thus making the
            additional evidence both relevant and material.

Wilson, 400 S.W.3d at 393 (citations omitted).

        The facts of this case fit within the framework set forth in Wilson. Monroe asserts direct

claims against FAK for negligence, negligent hiring/training/supervision/entrustment.5 These

claims allege that FAK committed negligent acts apart from those committed by Johnson.

Monroe also seeks punitive damages against FAK on each claim.

        In its suggestions in support, FAK failed to move for summary judgment on Monroe’s

request for punitive damages. FAK’s reply brief argues that Monroe “has not presented any



4
 FAK’s reply brief correctly notes that neither the Missouri Supreme Court nor the Eighth Circuit Court of Appeals
have squarely decided whether there is a punitive damages exception to McHaffie. In the absence of controlling
authority, the Court finds Bell and Wilson to be persuasive.
5
 To avoid confusion, the Court refers to these as direct claims against FAK even though they “constitute claims of
derivative or dependent liability (‘imputed liability’) based on the conduct of [Johnson]; i.e. one element of
imposing liability on [FAK] is a finding of some level of culpability by [Johnson] in causing the injury to
[Monroe].” Kyles v. Celadon Truck. Servs., Inc., No. 6:15–cv–03193–MDH, 2015 WL 6143953, at *4, n.3 (W.D.
Mo. Oct. 19, 2015).

                                                         5

         Case 6:18-cv-03238-SRB Document 193 Filed 11/10/20 Page 5 of 11
evidence of acts or conduct by FAK that rises to the level of punitive damages.” (Doc. #182, p.

4.) The Court need not consider this argument because it was raised for the first time in a reply

brief. See Substation K, Inc. v. Kansas City Power & Light Co., Case No. 4:19-cv-00031-SRB,

2020 WL 3039127, at *2 n.2 (W.D. Mo. June 5, 2020). Nonetheless, on the current record the

Court finds that Monroe’s request for punitive damages survives summary judgment. Therefore,

the Court rejects FAK’s argument that McHaffie precludes Monroe’s direct claims against FAK.

See also Kyles, 2015 WL 6143953, at *4 (W.D. Mo. Oct. 19, 2015) (allowing vicarious liability

claims to proceed against employer as well as direct claims for negligent hiring, training,

supervision, and entrustment).

       B. Summary Judgment is Not Warranted on Monroe’s Claims for Negligent
       Hiring/Training/Supervision/Entrustment.

       FAK argues that summary judgment is warranted on Monroe’s claims for negligent

hiring, training, supervision, and entrustment. These arguments are addressed below.

               i. Monroe is Not Required to Show a Violation of the FMCSR.

       FAK argues that even if McHaffie does not apply, “the undisputed facts demonstrate

there is no breach of any legally recognized duty causally related to the incident.” (Doc. #162, p.

7.) In support, FAK claims that “[a] motor carrier’s duty to the general public has been

prescribed by the legislative branch and is promulgated through the FMCSR.” (Doc. #162, p. 10

(citing 49 U.S.C. §§ 504, 508, 31131, 31132-34, 31136-37, 31144, 31149, 31151, 31502; 49

C.F.R. Parts 300-399).) FAK argues that summary judgment is warranted because Monroe relies

solely on duties under the FMCSR, but has not produced any evidence that FAK breached such

duties. Monroe responds that his negligence claims arise under state, not federal law, and can be

based on violations of the FMCSR, industry standards, and other evidence. For the reasons

discussed below, the Court agrees with Monroe.

                                                 6

        Case 6:18-cv-03238-SRB Document 193 Filed 11/10/20 Page 6 of 11
       “[I]n any action for negligence, the plaintiff must establish that the defendant had a duty

to protect the plaintiff from injury, the defendant failed to perform that duty, and the defendant’s

failure proximately caused injury to the plaintiff.” L.A.C. v. Ward Parkway Shopping Ctr., Co.,

L.P., 75 S.W.3d 247, 257 (Mo. banc 2002) (citations and quotations omitted). “A legal duty may

arise from at least three sources: (1) it may be prescribed by the legislative branch; (2) it may

arise because the law imposes a duty based on the relationship between the parties or because

under a particular set of circumstances an actor must exercise due care to avoid foreseeable

injury; or (3) it may arise because a party has assumed a duty by contract or agreement whether

written or oral.” Wilmes v. Consumers Oil Co. of Maryville, 473 S.W.3d 705, 721 (Mo. App.

W.D. 2015) (citations and quotations omitted). “Whether a duty exists is purely a question of

law.” Id.

       Here, Monroe’s negligence claims arise under state, not federal, law. Although Monroe

argues there is evidence of FMCSR violations, such evidence is not required to avoid summary

judgment. As explained by one court, “plaintiff’s complaint does not attempt to state a claim for

relief under the FMCSR. Plaintiff does not allege a violation of a federal regulation as a cause of

action in its own right. Rather, plaintiff’s complaint merely alleges possible violations of federal

regulations as an element of state law causes of action.” Hejnal v. U.S. Xpress, Inc., No. 4:17–

CV–2557 CAS, 2018 WL 534376, at *7 (E.D. Mo. Jan. 24, 2018) (citing cases).

       Contrary to FAK’s arguments, Monroe’s claims may be based on the FMCSR and/or

other evidence, including industry standards. “Evidence of industry standards is generally

admissible as proof of whether or not a duty of care was breached.” Pierce v. Platte-Clay Elec.

Coop., Inc., 769 S.W.2d 769, 772 (Mo. banc 1989). Therefore, FAK is not entitled to summary

judgment even assuming, arguendo, that it did not violate the FMCSR. Garrett v. Albright, No.



                                                  7

        Case 6:18-cv-03238-SRB Document 193 Filed 11/10/20 Page 7 of 11
06-CV-4137-NKL, 2008 WL 795621, at *3 (W.D. Mo. Mar. 21, 2008) (“Plaintiffs have

established that even if Pro Logistics complied with the FMCSR, failure to follow industry

practices caused Pro Logistics to negligently hire an unsafe driver.”); see also Harris v. Decker

Truck Line, Inc., No. 4:12 CV 1598 DDN, 2013 WL 1769095, at *5 (E.D. Mo. Apr. 24, 2013)

(“Missouri courts allow evidence of failures to follow motor carrier regulations and industry

standards to support awards of punitive damages against commercial motor carriers.”) (citing

cases).

          ii. The Record Supports a Finding that FAK Owed and Breached Duties to
          Monroe.

          FAK argues there is a lack of evidence showing that it owed or breached any duty to

Monroe and that any alleged breach did not cause his injuries. Upon review of the record, the

Court finds that the following facts are supported by the record, and construed in a light most

favorable to Monroe, preclude summary judgment.

          In a companion Order, the Court denied in relevant part Defendants’ motion to exclude

the testimony of Monroe’s expert witness Christina Kelly. Ms. Kelly testified that the FMCSRs

set forth the “minimum standards” for motor carriers. (Doc. #155-3, p. 17.) However, Ms. Kelly

also opined that based on her knowledge and experience, “safe and prudent carriers go above and

beyond that.” (Doc. #155-3, p. 17.) Ms. Kelly further opined that motor carriers “have a

responsibility to continuously train, supervise and monitor . . . drivers to ensure they continue to

exhibit the qualities of a safe, professional driver.” (Doc. #168-2, pp. 2-3.)

          FAK admits it had a responsibility under the FMCSR for hiring, qualifying, and

supervising Johnson. However, Ronald Harms, FAK’s corporate representative, testified that

FAK did not require Johnson to undergo a road test before it allowed him to drive a commercial

vehicle on its behalf. (Doc. #169-4, p. 17.) Based on her knowledge and experience, Ms. Kelly

                                                  8

          Case 6:18-cv-03238-SRB Document 193 Filed 11/10/20 Page 8 of 11
believes this failure fell below the requisite standard of care. She states that FMCSR 391.31

allows a company to accept a commercial driver’s license (“CDL”) in “lieu of a road test,” but

that “safe and prudent carriers” require a road test. (Doc. #155-3, p. 2; Doc. #168-2, p. 4.)

        Ms. Kelly opined that a road test was necessary in this case because Johnson weighed

approximately 400 pounds. Ms. Kelly believes that “when you see someone of Mr. Johnson’s

size and stature, you want to make sure he has the agility in that cab to use his mirrors properly.”

(Doc. #155-3, p. 2.)6

        The record also shows that approximately one month before the accident at issue,

Johnson was examined by Dr. Gary Hamm, a medical examiner for the United States

Department of Transportation. Johnson appeared for the examination to renew his medical

certificate so that he could drive under his commercial driver’s license (“CDL”). Johnson did

not disclose to Dr. Hamm several of his health conditions, including atrial fibrillation. Dr.

Hamm issued Johnson a medical certificate, but testified he would not have done so at that time

if he had known of these undisclosed conditions.

        FAK relied only on the medical certificate produced by Johnson and failed to conduct

any independent investigation into his health conditions. (Doc. #169-4, p. 21.) Mr. Harms also

testified that FAK allowed Johnson to drive before receiving reports from eight of his nine prior

employers regarding his driving history. (Doc. #169-4, p. 18.) FAK did not follow-up with

those employers for additional information.

        These and other facts presented by Monroe support a finding that FAK had a duty to

ensure that Johnson was able to safely operate a truck and breached that duty which caused or



6
  Relatedly, shortly after striking Monroe, a police officer checked Johnson for signs of impairment. Although there
is no indication Johnson was impaired due to drugs or alcohol, he had physical limitations and/or injuries that
prevented him from completing a one-leg stand test and a walk and turn test.

                                                         9

         Case 6:18-cv-03238-SRB Document 193 Filed 11/10/20 Page 9 of 11
contributed to cause Monroe’s injuries. Although FAK presents evidence to the contrary, the

record shows that there are disputed issues of material fact and that FAK is not entitled to

summary judgment.

       C. FAK is Entitled to Summary Judgment on Monroe’s Negligence Per Se Claim.

       In Count VII, Monroe asserts a negligence per se claim against FAK. A negligence per

se claim contains four elements: “1) the defendant violated a statute or regulation; (2) the injured

plaintiff was a member of the class of persons intended to be protected by the statute or

regulation; (3) the injury complained of was of the kind the statute or regulation was designed to

prevent; and (4) the violation of the statute or regulation was the proximate cause of the injury.”

Dibrill v. Normandy Assoc., Inc., 383 S.W.3d 77, 84-85 (Mo. App. E.D 2012). “Negligence per

se is in effect a presumption that one who has violated a safety statute has violated his legal duty

to use due care.” Goudeaux v. Bd. of Police Com’rs of Kansas City, 409 S.W.3d 508, 513 (Mo.

App. W.D. 2013).

       Monroe’s Third Amended Complaint alleges that FAK violated Mo. Rev. Stat. §

304.012.1. This statute provides that: “[e]very person operating a motor vehicle on the roads and

highways of this state shall drive the vehicle in a careful and prudent manner and at a rate of

speed so as not to endanger the property of another or the life or limb of any person and shall

exercise the highest degree of care.” Mo. Rev. Stat. § 304.012.1.

       FAK argues that Mo. Rev. Stat. § 304.012.1 does not prohibit specific conduct as

required to prevail on a negligence per se claim. In support, FAK relies upon Cisco v. Mullikin,

No. 4:11 CV 295 RWS, 2012 WL 549504 (E.D. Mo. Feb. 21, 2012). Cisco dismissed a

negligence per se claim under Mo. Rev. Stat. § 304.012.1 because it does not “set[] out a

statutory standard of care.” Id. at *2.



                                                 10

       Case 6:18-cv-03238-SRB Document 193 Filed 11/10/20 Page 10 of 11
       Monroe’s opposition brief does not explain why summary judgment should not be

entered on the negligence per se claim. Indeed, Monroe does not even address this claim.

Consequently, based on Cisco and the arguments presented by FAK, summary judgment will be

entered in favor of FAK and against Monroe on this claim.

       IV. CONCLUSION

       Accordingly, Defendant FAK Logistics, Inc.’s Motion for Partial Summary Judgment

(Doc. #161) is GRANTED IN PART and DENIED IN PART. The motion is GRANTED

insofar as summary judgment is entered in favor of FAK and against Monroe on Count VII for

negligence per se. The motion is DENIED on all other claims.

       IT IS SO ORDERED.


                                                   /s/ Stephen R. Bough
                                                   STEPHEN R. BOUGH
                                                   UNITED STATES DISTRICT JUDGE
Dated: November 10, 2020




                                              11

       Case 6:18-cv-03238-SRB Document 193 Filed 11/10/20 Page 11 of 11
